EXHIBIT 10.9.2
(SAFEGUARD LOGO) [c81980c8198000.gif]
435 Devon Park Drive
Building 800
Wayne, PA 19087
610.293.0600
(FAX) 610.293.0601
December 9, 2008
Stephen T. Zarrilli
314 Jefferson Drive
Malvern, PA 19355
Dear Steve:
This letter is intended to amend the provisions of that letter agreement between
Safeguard Scientifics, Inc. and you, dated May 28, 2008 (the “Existing
Agreement”). Other than as set forth below, the terms of the Existing Agreement
remain unchanged.
The following two paragraphs of the Existing Agreement are hereby amended and
restated in their entirety to read as follows:
The first paragraph of the section entitled “Severance” beginning on page 2 of
the Existing Agreement:
“Severance. Subject to the terms and conditions set forth below, in the event
that (A) your employment with Safeguard is terminated by Safeguard without
“cause”, as defined below, or by you for “good reason”, as defined below, within
18 months following a “change of control,” as defined below, of Safeguard
(“Change of Control Termination”) or (B) your employment with Safeguard
terminates for any reason other than (i) your death or disability,
(ii) Safeguard’s termination of your employment for cause or (iii) your
resignation without good reason (such a termination, a “Severance Termination”),
Safeguard will provide you with the following benefits, which together with any
benefits provided under the applicable terms of any other plan or program
sponsored by Safeguard (other than any plan, program or arrangement intended to
pay severance benefits following termination of employment), and applicable to
you, will be the only severance benefits or other payments in respect of your
employment with Safeguard to which you will be entitled, and, except as
otherwise noted below, will be paid within the later of 45 days after your date
of termination or Safeguard’s receipt of your request for reimbursement, as
applicable, subject to your execution of the General Release described below.”

 

 



--------------------------------------------------------------------------------



 



The last paragraph beginning on page 5 of the Existing Agreement:
“In this letter, the term “good reason” means (i) your assignment (without your
consent) to responsibilities or duties of a materially lesser status or degree
than your current responsibilities or duties; provided, however, that a mere
change in your area of responsibilities will not constitute a material change if
you are reasonably suited by your education and training for such
responsibilities and you remain Senior Vice-President and Chief Financial
Officer of Safeguard; (ii) a material reduction of your base salary; (iii) the
relocation of Safeguard’s principal executive offices to a location which is
more than 35 miles away from the location of Safeguard’s principal executive
offices on the date of this Agreement; or (iv) Safeguard’s material breach of
this agreement. Notwithstanding the foregoing, no event or condition described
in clauses (i) through (iv) will constitute good reason unless (a) you give
Safeguard written notice of your intention to terminate your employment for good
reason and the grounds for such termination, (b) the notice described in (a) is
provided within 90 days after the event giving rise to the good reason
termination occurs, and (c) such grounds for termination (if susceptible to
correction) are not corrected by Safeguard within 30 days after its receipt of
such notice. If Safeguard does not correct the ground(s) for termination during
the 30-day period following your notice of termination, your termination of
employment for good reason may become effective within 90 days after the end of
the cure period, in order for your termination to be treated as a “good reason”
termination under this Agreement. If your termination occurs after the end of
such 90-day period, such termination shall be treated as a voluntary termination
other than for “good reason” and you will not be entitled to severance benefits
under this Agreement.”
Please signify your agreement to this amendment to your Existing Agreement by
countersigning a copy of this letter and returning one copy to me.
Sincerely,

     
/s/ Brian J. Sisko
   
 
Brian J. Sisko
   
Senior Vice President and General Counsel
   

             
Agreed and accepted:
  /s/ Stephen T. Zarrilli       12/9/08
 
 
 
Stephen T. Zarrilli      
 
Date 

 

- 2 -